DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior arts cited in this office action:
Modai et al. (US 20150009278 A1, hereinafter “Modai”)
Breed et al. (US 20060208169 A1, hereinafter “Breed”)
Schechner et al. (US 20040056966 A1, hereinafter “Schechner”)
Chen et al. (CN 107256394 A, hereinafter “Chen”)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 21-36:
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites in part “computer-readable media storing instructions to be executed by the hardware processors…….” Which cover non transitory medium such as signal per se which is not part of the four categories of patent eligible subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27, 29-39 are rejected under 35 U.S.C. 103 as being unpatentable over Modai et al. (US 20150009278 A1, hereinafter “Modai”), in view of Breed et al. (US 20060208169 A1, hereinafter “Breed”) and in view of Schechner et al. (US 20040056966 A1, hereinafter “Schechner”).
Regarding claims 21 and 29:
Modai teaches an apparatus (Modai Abstract [0003]-[0004], figs. 1-3, where Modai teaches an apparatus, system and method) comprising:
one or more hardware processors with memory coupled thereto (Modai [0016], [0020, [0050], fig. 1, where Modai teaches video processing communication unit with computers/ processor configured to process images from a plurality of cameras located at different positions);
computer-readable media storing instructions to be executed by the hardware processors (Modai [0016], [0020, [0050], fig. 1, where Modai teaches the system can be implemented using computer readable medium storing instructions which may be used or operate on a computer to perform the invention);
a plurality of cameras coupled to the hardware processors and supported on a mount to view a common scene from a common direction, wherein the cameras are configured to collect light of respective distinct polarizations cameras (Modai [0027], [0040], [0046] figs. 1-2, where Modai teaches a plurality of cameras coupled to the video processing communication unit configured to collect images in in various exposure settings and different polarization); and
obtain a fused image of the common scene by processing the first images (Modai [0028], [0032], [0038], [0041]-43, figs 1, where, Modai teaches fusing or merging the images to obtain a fused image using the plurality of images obtains from the plurality of the cameras).
Modai fails to teach
a pulsed light source;
wherein the hardware processors are configured to execute the instructions, causing the hardware processors to:
trigger the pulsed light source and the cameras in a timed relationship; 
process the light collected by the cameras as raw images to obtain respective first images; and

(Breed [0200], [0212], [0379], [0747], [09158], [01579], [01740], [1993], [01872], [01993], 2011, [2018], [2049]). Furthermore, Schechner teaches raw image data are registered and are better for processing and used to enhance resolution (Schechner [0008], [0012], and [0195]).
Therefore, taking the teachings of Modai in view of Breed, and in view of Schechner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to process light collected of different polarization in the cameras as raw images and register the raw images from all the cameras since raw image is better for processing such as providing better disparity estimation. 
Regarding claim 22:
Modai in view of Breed and in view of Schechner teaches wherein the computer-readable media further stores a deep neural network (DNN) model, and the instructions further cause the hardware processors to:
use the deep neural network model to determine saturated pixels in one or more of the first images; wherein the saturated pixels are disregarded in the obtaining the fused image (Modai [0028], [0032], [0048]; Breed [0475], [0476], [0483], [0759], [2011], [2019], [2465]).
Regarding claim 23:
Modai in view of Breed and in view of Schechner teaches wherein the cameras are stationary (Modai [0028], [0032], [0048]; Breed [0475], [0476], [0483], [0759], figs. 1 and 2).
Regarding claim 24:
Modai in view of Breed and in view of Schechner teaches wherein the mount is a tracking stage (Modai [0028], [0032], [0048], figs. 1 and 2; (Breed [0200], [0212], [0379], [0747], [09158], [01579], [01740], [1993], [01872], [01993], 2011, [2018], [2049]). 
Regarding claim 25:
Modai in view of Breed and in view of Schechner teaches wherein the cameras are first cameras, and    the apparatus further comprises:
a plurality of second cameras supported on the mount and configured to collect different respective spectra of light or light with different respective exposures;
wherein the instructions further cause the hardware processors to process the light collected by the second cameras to obtain respective second images; and
wherein the obtaining the fused image further comprises processing the second images (Modai [0028], [0032], [0048], figs. 1 and 2; (Breed [0200], [0212], [0379], [0747], [09158], [01579], [01740], [1993], [01872], [01993], 2011, [2018], [2049]).
Regarding claim 26:
Modai in view of Breed and in view of Schechner teaches wherein the cameras are first cameras, and the apparatus further comprises:
a plurality of second cameras disposed apart from the mount to view the common scene from a second direction different from the common direction, the second cameras configured to collect light of respective polarizations;
wherein the instructions further cause the hardware processors to process the light collected by the second cameras to obtain respective second images; and
(Modai [0028], [0032], [0048], figs. 1 and 2; (Breed [0200], [0212], [0379], [0747], [09158], [01579], [01740], [1993], [01872], [01993], 2011, [2018], [2049]).
Regarding claim 27:
Modai in view of Breed and in view of Schechner teaches wherein two given first images correspond to the pulsed light source being on and off respectively, the instructions further cause the hardware processors to:
reduce glare or reflection from environmental illumination by computing a difference between the two given images (Modai [0028], [0032], [0048], figs. 1 and 2; (Breed [0200], [0212], [0379], [0747], [09158], [01579], [01740], [1993], [01872], [01993], 2011, [2018], [2049]; Schechner claim 5).
Regarding claim 30:
Modai in view of Breed and in view of Schechner teaches wherein a first group of the cameras provides spectral diversity and a second group of the cameras provides exposure diversity (Modai [0028], [0032], [0048], figs. 1 and 2; (Breed [0200], [0212], [0379], [0747], [09158], [01579], [01740], [1993], [01872], [01993], 2011, [2018], [2049]: Schechner claim 5; where this would obvious and simple for one of ordinary skill in the art to form grouping of the cameras and have each group of camera perform a similar task).
Regarding claim 31:
Modai in view of Breed and in view of Schechner teaches wherein a first group of the cameras provides spectral diversity and a second group of the cameras provides polarization diversity (Modai [0028], [0032], [0048], figs. 1 and 2; (Breed [0200], [0212], [0379], [0747], [09158], [01579], [01740], [1993], [01872], [01993], 2011, [2018], [2049]; Schechner claim 5; where this would obvious and simple for one of ordinary skill in the art to form grouping of the cameras and have each group of camera perform a similar task).
Regarding claim 32:
Modai in view of Breed and in view of Schechner teaches wherein the snippet represents a face transiting the common scene along a path, the cameras are first cameras situated on a first side of the path, and the system further comprises:
one or more second cameras situated on a second side of the path opposite to the first side; and wherein:
the instructions further cause the hardware processors to process light collected by the second camera(s) to obtain one or more respective second images (Modai [0028], [0032], [0048], figs. 1 and 2; (Breed [0200], [0212], [0379], [0747], [09158], [01579], [01740], [1993], [01872], [01993], 2011, [2018], [2049]).
Regarding claim 33:
Modai in view of Breed and in view of Schechner teaches wherein the obtaining the fused image further comprises processing the one or more second images (Modai [0028], [0032], [0048], figs. 1 and 2; (Breed [0200], [0212], [0379], [0747], [09158], [01579], [01740], [1993], [01872], [01993], 2011, [2018], [2049]).
Regarding claim 34:
Modai in view of Breed and in view of Schechner teaches wherein the fused image is a first fused image, the snippet is a first face snippet, and the instructions further cause the hardware processors to:
process the second images to obtain a second fused image of the common scene; extract a second face snippet from the second fused image; and fuse the first face snippet and the second face (Modai [0028], [0032], [0048], figs. 1 and 2; (Breed [0200], [0212], [0379], [0747], [09158], [01579], [01740], [1993], [01872], [01993], 2011, [2018], [2049]).
Regarding claim 35:
Modai in view of Breed and in view of Schechner teaches wherein the matching is performed on the snippet (Modai [0028], [0032], [0048], figs. 1 and 2; (Breed [0200], [0212], [0379], [0747], [09158], [01579], [01740], [1993], [01872], [01993], 2011, [2018], [2049]).
Regarding claim 36:
Modai in view of Breed and in view of Schechner teaches wherein the matching is partly based on active cellular handsets in the common scene (Modai [0028], [0032], [0048], figs. 1 and 2; (Breed [0200], [0212], [0379], [0747], [0757], [2321]).
Regarding claim 37:
Modai in view of Breed and in view of Schechner teaches a method comprising:
synchronously acquiring a plurality of raw images of a scene from respective cameras, wherein the cameras collectively provide two or more of: exposure diversity, spectral diversity, or polarization diversity; processing the raw images to extract a face snippet; transmitting the face snippet over a network to a remote face database; and receiving, over the network, an identification of a person matched in the face database (Modai [0028], [0032], [0048]; Breed [0372], [0461], [0576], [0573] [0582]).
This claim is rejected on the same grounds as claim 21, 29, 32 and 34 since it contains similar limitations as claims 21, 29, 32 and 34.
Regarding claim 38:

deriving a fused image from at least two of the raw images acquired with polarization-diverse cameras and at least two of the raw images acquired with spectrally-diverse cameras; and detecting a face in the fused image; wherein the extracted face snippet comprises the detected face (Modai [0003], [0026], [0038], Breed [0260], [0269], [0456], [0470], [0482], [0582], [0758], Schechner [0102], [0107]).
Regarding claim 39:
Modai in view of Breed and in view of Schechner teaches wherein the cameras are positioned on a mount to view the scene from a common direction; and the processing the raw images comprises performing registration based on common features present in the raw images (Modai [0003], [0026], [0038], Breed [0260], [0269], [0456], [0470], [0482], [0582], [0758], Schechner [0102], [0107], [0199]). 

Claims 28 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Modai et al. (US 20150009278 A1, hereinafter “Modai”) in view of Breed et al. (US 20060208169 A1, hereinafter “Breed”), in view of Schechner et al. (US 20040056966 A1, hereinafter “Schechner”) in view of Chen et al. (CN 107256394 A, hereinafter “Chen”).
Regarding claim 28:
Modai in view of Breed and in view of Schechner teaches all the limitations of this claim except wherein the common scene comprises a window glass between the cameras and a subject in the common scene.
(Chen abstract [0097]-[0100]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use cameras that are able to capture images through a mobbing window such as driving car window, as taught by Chen, in order to be able to use the system in a traffic control environment to monitor and recognize vehicle and driver of a particular vehicle.
Regarding claim 40:
The combination above fails to teach wherein the identification of a person is a first identification of a first person, and the method further comprises:
receiving, over the network, a second identification of a second person, and respective probabilities for the matching of the first and second persons.
However, performing face identification by comparing the face on a current image with a plurality of faces stored in a database involves comparing the face with each face in the database to determine how much they match (probability) and each face compare can have a degree of similarity which is the probability amount that a particular face in the database is the face being compared.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        June 30, 2021